DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 4/6/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of US Patent of Ouderkirk et al (US 10739503). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US 10739503 and are therefore anticipated by said claims. This is a non-provisional, obviousness-type double patenting rejection because the conflicting claims have in fact been patented. 

Claim 1 of instant invention are disclosed in the claims 1, 4, 10 and 12-13 of US 10739503.  And claims 5 and 7 of instant invention are disclosed in the claims 1, 7 and 12 of US 10739503 respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Gleason et al (US 20040249006).

Regarding Claim 1, Gleason teaches a coated optical element (abstract; fig. 1; and ¶[0067], line 12-18, can be employed for optical gratings and filters) having at least six optical points of contact not all in a same plane (fig. 1, 62 and fig. 3A), 

wherein the coated optical element is prepared by coating a plurality of uniformly shaped and sized articles in a reactor (fig. 1, 40; abstract, line 1-9, the method uses polymer based porogens as sacrificial templates around which a chemical vapor deposition (CVD) or plasma enhanced chemical vapor deposition (PECVD) deposited matrix is formed);

the plurality of uniformly shaped and sized articles being arranged in the reactor in a 3-dimensional regular array (fig. 1, 62s and fig. 3A; ¶[0089], line 1-14, fig. 3A reveals well-ordered hexagonal arrays of the polymer beads; from two layers to over 15 layers), 

a first article of the plurality of uniformly shaped and sized articles being coated in the reactor to provide the coated optical element (fig. 1, --one of 62s, hollow OSG sphere),

the first article in the reactor being surrounded by other articles of the plurality of uniformly shaped and sized articles (fig. 1, 62s), 

each of the optical points of contact resulting from contact between the first article and adjacent articles of the plurality of uniformly shaped and sized articles in the reactor (fig. 1, 62s; fig. 3A -- well-ordered hexagonal arrays),

Regarding Claim 2, Gleason teaches the coated optical element of claim 1, wherein the coated optical element has at least twelve optical points of contact points (fig. 1, 62s and fig. 3A- well-ordered hexagonal arrays;  --in 3-dimensional well-ordered hexagonal arrays, one of optical element has at least twelve optical points of contact points).

Regarding Claim 5, Gleason teaches a three-dimensional array of optical elements, each optical element being a coated optical element according to claim 1 (fig. 1, 40; abstract, line 1-9, the method uses polymer based porogens as sacrificial templates around which a chemical vapor deposition (CVD) or plasma enhanced chemical vapor deposition (PECVD) deposited matrix is formed).

Regarding Claim 6, Gleason teaches the coated optical element of claim 1, wherein the 3-dimensional regular array is a hexagonal close pack array (fig. 1, 62s and fig. 3A, reveals well-ordered hexagonal arrays of the polymer beads).

Regarding Claim 7, Gleason teaches the coated optical element of claim 1, wherein each article of the plurality of uniformly shaped and sized articles is spherical (fig. 1, 62s).

Regarding Claim 8, Gleason teaches the coated optical element of claim 1, wherein the first article is a glass sphere (fig. 1, 62s, --hollow OSG spheres; abstract, line 1-14, organosilicate glass (OSG) materials).

Response to Arguments
Applicant’s arguments with respect to claims have been considered. Amended claims do not overcome double patenting rejections, please see office action above. Arguments on prior art rejections moot because the arguments do not apply to any of the references being used in the current rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872